Chief Justice Mercur
delivered the opinion of the court,
The claim of lien in this case arises on the Act of 28th June 1879, P. L. 182. It was filed under the provisions of the second section thereof. That declares “all persons performing labor for or about the construction or erection of any engine, engine house, derrick, tank, buildings, machinery, wood or iron improvements, constructed or erected upon any leasehold, held’ either by written or verbal lease, or for boring, drilling, or mining, on any lease or lot as aforesaid, for the development or improvement of the same, whether such labor is or may be done by the day, month .or year, or by contract, for the tenant or tenants, lessee or lessees, of such lot, or lease, or parcel of land or for their use or benefit, shall have a lien upon such engine or engines, engine house, derrick, tank, building, machinery, wood or iron improvements, oil wells and fixtures on said lot or leasehold of ground, and upon such lot or leasehold itself, for the price and value of such work and labor: Provided that the lien hereby given, shall extend only as to such lease or lot, to the interest of the lessee or lessees, tenant or tenants therein.” By section sixth of the Act it is further “ Provided that the provisions of this Act shall not apply to counties having a population of over two hundred thousand inhabitants.”
Art. III. section 7 of the Constitution declares “ the General Assembly shall not pass any local or special law, authorizing the creation, extension, or impairing of liens.”
The main contention is whether the Act. of 1879 is in conflict with this clause of the Constitution? It shows on its face that it was not intended to apply, and does not apply to the whole State. It assumes what was a well known fact, that some of the counties had each a population greater than 200,000. In the counties of Philadelphia and Allegheny, that greater population had been legally found by the census of 1870. The constantly increasing population verified by the census of 1880, sufficiently shows that at the passage of the Act the one had a population of 800,000, and the other of over 340,000.
■ It was not, then, a general Act, applicable to every part of the commonwealth. It did apply to a great number of counties ; but there is no dividing line between a local, and a general, statute. It must be either the one or the other. If it apply to the whole state it is general. If to a part only, it is local. 'As a legal principle it is as effectually local when it applies to sixty-five counties out of the sixty-seven, as if it *385applied to one county only. The exclusion of a single county from the operation of the Act makes it local.
By the terms of this Act, the laborers in the two most populous counties of the state, although they perform the same kind of labor, are as effectually debarred from its operation, as if those counties were designated by name, or were outside of the boundaries of the state. It gives to laborers in some counties rights, powers, and privileges, which it denies to the same class of laborers, performing the same kind of labor in other counties. It is not only local and special, but odious in its discrimination. It is in most clear and palpable violation of the constitution, which expressly withholds from the legislature all power to create or extend a lien by a local and special law.
The difficulty here, is not that of classification only; within reasonable limits and for some purposes classification is allowable. It has been sustained on the basis of population of counties on the assumption that those having a small population, may ultimately have one much larger. Here the larger are excluded. We cannot assume that their population will ever be reduced to less than the number named. They are therefore practically and permanently excluded by the intent and purpose of this Act, which is special in its terms and local in its effect.
It was contended on the argument that the validity of this Act was affirmed in Wilson v. Whitcomb, 4 Out., 547. An examination of that case shows that no question as to its constitutionality, was there presented or considered. The only question raised or decided was whether the language of the Act conferred a lien for the kind of work described in the claim filed.
To sustain this special Act would open the door to local legislation on all the numerous subjects expressly forbidden by the section of the constitution cited.
The conclusion at which we have arrived makes it unnecessary to consider the other questions argued, or refer to the authorities relating thereto.
Judgment reversed, and judgment is entered in favor of the plaintiff in error for costs according to the case stated.